 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OR
CONVERSION OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE
SECURITIES REPRESENTED HEREBY MAY NOT BE EXERCISED, CONVERTED, OFFERED, SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”)
EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE
TRANSFER DOES NOT CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE
FEDERAL OR STATE SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE
COMPANY), THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
THE HOLDER HEREOF AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH
PERSON TO WHOM THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OR CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

5% SENIOR SECURED CONVERTIBLE NOTE

 



Note No.: N-[__] Original Issue Date: [________], 2014 $[___],000 Irvine,
California

 

FOR VALUE RECEIVED, ALLDIGITAL HOLDINGS, INC., a Nevada corporation (“Company”),
promises to pay to [_______________] (“Holder”), or its registered assigns, the
principal sum of [__________________] THOUSAND DOLLARS ($[___],000), or such
lesser amount as shall equal the outstanding principal amount hereof, together
with interest from the date of this 5% Senior Secured Convertible Note (this
“Note”) on the unpaid principal balance at a rate equal to 5% per annum,
computed on the basis of the actual number of days elapsed and a year of three
hundred sixty-five (365) days. Interest on the outstanding principal balance of
this Note shall be payable on the Note Maturity Date (as defined below) as
described in Section 2. Subject to Section 4, all unpaid principal, together
with any then unpaid and accrued interest and other amounts payable hereunder,
shall be due and payable on the Note Maturity Date. Subject to Section 6, any
unpaid principal and accrued and unpaid interest on the Note Maturity Date shall
be payable in cash. Upon payment in full of all principal and interest payable
hereunder, this Note shall be surrendered to the Company for cancellation. Upon
conversion of this Note in full or the payment of outstanding amounts specified
in this Note, the Company shall be released from all its obligations and
liabilities under this Note.

 

 

 

 

This Note is one of an issue of 5% Senior Secured Convertible Notes issued
pursuant to (i) the terms and conditions contained in that certain Securities
Purchase Agreement between the original Holder and the Company (“First
Securities Purchase Agreement”) entered into pursuant to the terms and
conditions contained in the Company’s Confidential Private Placement Memorandum
dated September 25, 2014, as amended (the “Memorandum”), and exchanged pursuant
to the terms of an Amendment and Exchange Agreement (defined below) on the
Exchange Date (defined below) and (ii) the terms and conditions contained in the
Second Securities Purchase Agreement (as defined below) pursuant to the
Company’s Amended and Restated Confidential Private Placement Memorandum dated
July 31, 2015 (“Amended Memorandum”). The 5% Senior Secured Convertible Notes
issued pursuant to the Memorandum, are collectively referred to herein as the
“Original Notes.” The 5% Senior Secured Convertible Notes issued pursuant to the
Amended Memorandum are collectively referred to herein as the “New Notes,” and
together with the Original Notes, the “Notes”.

 

This Note is secured by a security interest in all of the assets of the Company,
pursuant to the terms of an Amended and Restated Security Agreement by and among
the Company, the Holder and the Agent (as defined therein).

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:

 

1. Certain Definitions. For purposes of this Note, the following terms shall
have the following respective meanings:

 

“Amended Memorandum” shall mean the Company’s Amended and Restated Confidential
Private Placement Memorandum dated July 31, 2015, as amended.

 

“Amendment and Exchange Agreement” shall mean that certain Amendment and
Exchange Agreement, dated July 31, 2015, by and among the Company and the
investors party thereto.

 

“Common Stock” shall mean the shares of the common stock, $0.001 par value per
share, of the Company.

 

“Common Stock Equivalents” shall mean Options and Convertible Securities.

 

“Conversion Shares” shall mean the shares of Common Stock issuable upon
conversion of this Note.

 

“Convertible Securities” shall mean any stock or securities (other than Options)
convertible into or exchangeable for Common Stock.

 

“Event of Default” shall mean any of the events specified as such in Section
4.1.

 

“Exchange Date” shall mean July 31, 2015.

 

“Holder” means the person or entity specified in the introductory paragraph of
this Note or any transferee that is at the time the registered holder of this
Note. The Holder or any transferee is an “accredited investor” as defined under
U.S. federal securities laws or otherwise will qualify to allow this offering to
take place as a private placement under applicable securities laws.

 

-2-

 

 

“Note Maturity Date” shall mean the earlier of (i) December 31, 2017, and (ii)
the date as of which the outstanding principal and accrued interest on this Note
and all other payments payable hereunder are due and payable to the Holder
pursuant to Section 4.2.

 

“Options” shall mean any outstanding rights, warrants or options to subscribe
for or purchase Common Stock or Convertible Securities.

 

“Second Securities Purchase Agreement” shall mean that certain Amended and
Restated Securities Purchase Agreement, by among the Company and certain
investors pursuant to which the Company issues the New Notes to certain
investors, as may be amended, modified or supplemented form time to time.

 

“Securities Purchase Agreements” shall mean, collectively, the First Securities
Purchase Agreement and the Second Securities Purchase Agreement.

 

Other capitalized terms not defined in this Note have the same meaning as in the
Securities Purchase Agreements.

 

2. Interest. Until the Note Maturity Date, this Note will bear interest at a
rate of 5% per annum, computed on the basis of the actual number of days elapsed
and a year of three hundred sixty-five (365) days. After the Note Maturity Date
and until the outstanding principal and accrued interest on this Note has been
paid, this Note will bear interest at a rate of 1% per month, computed on the
basis of the actual number of days elapsed and a year month of thirty (30) days.
All accrued interest on this Note shall be due and payable on the Note Maturity
Date. Subject to Section 5, any accrued interest on this Note shall be payable
in cash.

 

3. Prepayment. At any time after the Exchange Date, upon fifteen (15) days prior
written notice to the Holder, the Company may prepay this Note in whole or in
part; provided, however, that: (i) any prepayment of this Note may only be made
in connection with the prepayment of all Notes on a pro rata basis, based on the
respective aggregate outstanding principal amounts of each such Note, (ii) the
Company pays all accrued and unpaid interest on the date of such prepayment, and
(iii) any such prepayment will be applied first to the payment of expenses due
under this Note, and second, if the amount of prepayment exceeds the amount of
all such expenses and accrued interest, to the payment of principal of this
Note.

 

4. Default.

 

4.1 Events of Default. If any of the following events (each, an “Event of
Default” and collectively, “Events of Default”) shall occur:

 

(a) the Company shall default in the payment of any part of the principal of
this Note;

 

(b) the Company shall default in the payment of any installment of interest on
this Note for more than thirty (30) days after the same shall become due and
payable;

 

-3-

 

 

(c) the Company shall breach or default in the performance of any covenant or
warranty of the Company in this Note, and continuance of such breach for a
period of thirty (30) days after there has been given, by registered or
certified mail, to the Company by the holder of this Note or the Agent, a
written notice specifying such breach or default and requiring it to be
remedied;

 

(d) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or

 

(e) the Company shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, shall consent to the
entry of an order for relief in an involuntary case under any such law, or shall
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of the
Company or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall take any corporate action in
furtherance of any of the foregoing;

 

then and in any such event the Holder of this Note may at any time (unless all
defaults theretofore or thereupon shall have been remedied) at its option, by
written notice to the Company, declare this Note to be due and payable,
whereupon the same shall forthwith mature and become due and payable without
presentment, demand, protest or other notice, all of which are hereby waived.

 

4.2 Remedies on and Notices of Default. In case any one or more Events of
Default shall occur, the Holder may proceed to protect and enforce the rights of
such holder by a suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any agreement contained in this Note, or
for an injunction against a violation of any of the terms or provisions hereof
or thereof, or in aid of the exercise of any power granted hereby or thereby or
by law. In case of default under this Note, the Company will pay to the Holder
such further amount as shall be sufficient to cover the reasonable cost and
expense of enforcement, including, without limitation, reasonable attorneys’
fees. If the Holder shall give any notice or take any other action in respect of
a claimed default, the Company shall forthwith give written notice thereof to
all other holders of Notes at the time outstanding, describing the notice or
action and the nature of the claimed default. No course of dealing and no delay
on the part of any Holder of this Note in exercising any right shall operate as
a waiver thereof or otherwise prejudice such Holder’s rights or the rights of
any other holder of the Notes. No remedy conferred by this Note upon the Holder
shall be exclusive of any other remedy referred to herein or now or hereafter
available at law, in equity, by statute or otherwise.

 

-4-

 

 

5. Conversion.

 

5.1 Voluntary Conversion. The Holder may, at any time before this Note has been
repaid in full, elect to convert all or any portion of the outstanding principal
into shares of Common Stock at the Conversion Price (as defined below).

 

5.2 Conversion Procedure.

 

(a) Each voluntary conversion of this Note shall be effected by the surrender of
this Note at the principal office of the Company at any time during normal
business hours, together with a written notice by the Holder stating that the
Holder desires to convert the entire, or a specified increment of, principal of
this Note into Common Stock. Each conversion of a Note will be deemed to have
been effected as of the close of business on the date on which this Note has
been surrendered and the notice has been received, and at that time, the rights
of the Holder of this Note will cease and the person or persons in whose name or
names any certificate or certificates for Common Stock are to be issued upon
conversion will be deemed to have become the Holder or Holders of record of the
shares of Common Stock represented thereby.

 

(b) Within five (5) trading days after a conversion has been effected, the
Company will deliver to the converting Holder:

 

(i) a certificate or certificates representing the number of shares of Common
Stock issuable by reason of conversion (i.e., the principal amount of the Note
being converted divided by the Conversion Price) in such name or names and such
denomination or denominations as the converting Holder has specified (bearing
such legends as are required by applicable state and federal securities laws in
the opinion of counsel to the Company); and

 

(ii) a replacement Note representing the principal amount of this Note delivered
to the Company in connection with the conversion but which was not converted.

 

5.3 Fractional Shares. No fractional shares shall be issued upon conversion of
this Note. In lieu of the Company issuing any fractional shares to Holder upon
the conversion of this Note, the Company shall pay to Holder an amount in cash
equal to the product obtained by multiplying the Conversion Price (as defined
below) applied to effect such conversion by the fraction of a share not issued
pursuant to the previous sentence.

 

5.4 Conversion without Charge to Holder. The issuance of certificates for Common
Stock upon conversion of this Note will be made without charge to the Holder for
any tax in respect thereof or other cost incurred by the Company in connection
with conversion and the related issuance of Common Stock. Upon conversion of any
portion of this Note, the Company will take all actions as are necessary in
order to ensure that the Common Stock issuable with respect to conversion will
be validly issued, fully paid and non-assessable.

 

-5-

 

 

5.5 Transfer Books. The Company will not close its books against the transfer of
this Note or of the shares of Common Stock issued or issuable upon conversion of
this Note in any manner which interferes with the timely conversion of this
Note.

 

5.6 Conversion Price. The “Conversion Price” shall initially be $0.15 per share
of Common Stock and shall be subject to adjustment as described in Section 6.

 

6. Certain Adjustments. The Conversion Price is subject to adjustment from time
to time as set forth in this Section 6.

 

6.1 Stock Dividends and Stock Splits. If the Company, at any time while this
Note is outstanding: (A) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Company upon conversion of, or payment
of interest on, the Notes); (B) subdivides outstanding shares of Common Stock
into a larger number of shares; (C) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares;
or (D) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

6.2 Fundamental Transaction. If, at any time while this Note is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one transaction or a series of related transactions, (C) any
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new note consistent with the foregoing
provisions and evidencing the Holder’s right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 6.2 and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.

 

-6-

 

 

6.3 Cash Distributions. No adjustment on account of cash dividends or interest
on the Company’s Common Stock or other securities purchasable hereunder will be
made to the Conversion Price.

 

6.4 Calculations. All calculations under this Section 6 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 6, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

6.5 Notice to the Holder.

 

(a) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 6, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

(b) Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least ten (10) calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Note during the 10-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.

 

-7-

 

 

7. Reservation of Stock Issuable Upon Conversion. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock for the purpose of effecting the conversion of this Note such number of
its shares of Common Stock as shall from time to time be sufficient to effect
the conversion of this Note; and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the conversion
of the entire outstanding principal amount of this Note, without limitation of
such other remedies as shall be available to the Holder of this Note, the
Company will use its best efforts to take such corporate action as may, in the
opinion of counsel, be necessary to increase its authorized but unissued shares
of Common Stock to such number of shares as shall be sufficient for such
purposes.

 

8. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 10 and 11, the rights and obligations of Company and the Holder shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

9. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of Company and the holders of a majority in
principal amount of the Notes.

 

10. Transfer of this Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, the Holder will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of the Holder’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify the Holder that the Holder may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to Company. If a determination has been
made pursuant to this Section 11 that the opinion of counsel for the Holder, or
other evidence, is not reasonably satisfactory to the Company, the Company shall
so notify the Holder promptly after such determination has been made. Each Note
thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company as provided in
the Securities Purchase Agreement. Prior to presentation of this Note for
registration of transfer, the Company shall treat the registered Holder hereof
as the owner and the Holder of this Note for the purpose of receiving all
payments of principal and interest hereon and for all other purposes whatsoever,
whether or not this Note shall be overdue and the Company shall not be affected
by notice to the contrary.

 

-8-

 

 

11. Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Company without the prior written consent of
the Holder.

 

12. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and shall be
given in accordance with Section 5.4 of the Securities Purchase Agreement and
shall be deemed effectively given as described in Section 5.4 of the Securities
Purchase Agreement.

 

13. Pari Passu Notes. The Holder acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to the
other Notes issued pursuant to the Securities Purchase Agreements or pursuant to
the terms of such Notes. In the event the Holder receives payments in excess of
its pro rata share of the Company’s payments to the holders of all of the Notes,
then the Holder shall hold in trust all such excess payments for the benefit of
the holders of the other Notes and shall pay such amounts held in trust to such
other holders upon demand by such holders.

 

14. Payment. Payment shall be made in lawful tender of the United States.

 

15. Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

16. Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

 

17. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.

 

[signature page follows]

 

-9-

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

  ALLDIGITAL HOLDINGS, INC.,     a Nevada corporation         By:     Michael F.
Linos, CEO and President

 

-10-

 

 

